Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: for claims 1 and 21 the prior art of record does not teach or suggest the invention as claimed, including wherein each insert retainer at least substantially covers the receptor opening of each docking receptor unit when the docking receptor unit is in the locked configuration. By contrast, Antonini et al. (US 20170217323 A1) discloses a UAV docking system, including: each docking receptor unit being configured to receive a respective docking insert unit via a respective receptor opening, and each insert retainer substantially surrounding respective receptor openings of each docking receptor unit while the docking receptor unit is in a locked configuration. However, Antonini et al. fails to mention the insert retainers substantially covering respective receptor openings of each respective docking receptor unit. Therefore, it would have not been obvious to incorporate prior art which disclose vehicle docking systems, in particular docking platform retainers for engaging and locking vehicles to the platform in the manner as described above. 
Regarding claim 19, the prior art of record does not teach or suggest the invention as claimed, including a payload transfer system for transferring a payload to a vehicle, the system comprising a vehicle that includes at least one engagement latch and a payload engagement system for selectively coupling the payload to the vehicle; a vehicle docking system for selectively retaining the vehicle in the docked position relative to the docking platform. By contrast, Antonini et al. (US 2017021323 A1) discloses a UAV docking system, including a vehicle docking system for selectively retaining the vehicle in the docked position relative to the docking platform. However, Antonini et al. fails to mention a payload transfer system comprising of at least one engagement latch and a payload engagement system. By further contrast, Gill et al. (US 20200317340 A1) discloses a payload transfer system for . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642

/Richard R. Green/               Primary Examiner, Art Unit 3647